 

Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT dated September 18, 2014 (this “Agreement”) by and
between SpendSmart Networks, Inc., a California corporation (the “Purchaser”),
SpendSmart Networks, Inc., a Delaware Corporation (the “Parent”), TechXpress,
Inc., a California corporation (the “Seller”) and Bryan A. Sarlitt (“Sarlitt”
and together with the Purchaser, the Parent and the Seller referred to as the
“Parties”).

 

RECITALS

 

Whereas, the Seller is engaged in the Seller is in the business of designing,
developing, and hosting eCommerce websites (the “Business”);

 



Whereas, Sarlitt is the sole shareholder of Seller;

 

Whereas, the Seller desires to sell to the Purchaser certain Web Assets (as
defined in Section 1.2 of this Agreement) used by the Business, and the
Purchaser desires to acquire the Web Assets upon the terms, in the manner and
subject to the conditions hereinafter set forth;

 

Whereas, contemporaneously with the Purchaser’s acquisition of the Web Assets, a
third party is purchasing certain other assets of the Business, namely Seller’s
IT Assets (as defined in Section 1.3); and

 

Whereas, Seller intends to close the Web Asset sale to Purchaser and the IT
Assets sale to a third party on the same Closing Date in order to ensure that
all proceeds from the sale of assets of the Business collectively pay off the
debts, liabilities or obligations of the Company.

 

Based on foregoing Recitals, and in consideration of the premises and of the
mutual covenants, representations and warranties contained in this Agreement,
and intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I.

PURCHASE AND SALE OF THE WEB ASSETS

 

SECTION 1.1. The Closing. The sale and transfer of the Assets (as defined
herein) and the consummation of all of the other transactions contemplated by
this Agreement (the “Closing” or the “Closing Date”) shall occur at the offices
of Ruskin Moscou Faltischek, P.C., Uniondale, New York, at such time and on such
date as the parties may jointly agree, as the same may be extended by the
Purchaser and subject to Section 9.7 hereof, provided the terms and conditions
of this Agreement are satisfied (the applicable date of the Closing being
referred to as the “Closing Date”). At the Closing, the Seller and the Purchaser
shall exchange certificates, instruments and other documents required to be
delivered under Article VI hereof.

 

SECTION 1.2. Purchase and Sale of the Assets. At the Closing, the Seller shall
sell, assign and transfer to the Purchaser, free and clear of all liens,
pledges, security interests, mortgages, claims, debts, charges, agreements or
other encumbrances or restrictions on transfer of any kind whatsoever
(collectively, the “Encumbrances”), all of its property, rights, privileges and
interests, whether tangible or intangible, real, personal or mixed, that are
held or leased or used in connection with the Assets listed on Schedule 1.2 of
the Disclosure Schedules, other than the Excluded Assets as defined in Section
1.3 below (collectively, the “Web Assets”). The Web Assets shall include, but
not be limited to, all of Seller's rights in, but only with regard to the Web
Assets: (a) tangible personal property, including, without limitation, work in
process, inventory, furniture and equipment; (b) contracts and personal property
leases expressly assumed by the Purchaser; (c) licenses and permits, which may
require consent to assignment; (d) patents, trademarks, copyrights and all other
intellectual property, if any, which may require consent to assignment; (e) know
how and trade secrets; (f) accounts receivable; (g) customer lists and account
information; (h) goodwill; and (i) copies of all files, books and records. For
purposes of this Agreement, “Disclosure Schedules” means the Disclosure
Schedules delivered by Seller and Purchaser concurrently with the execution and
delivery of this Agreement.

 



1

 



 

SECTION 1.3. Excluded Assets. The following assets of the Seller are expressly
excluded from the Assets and shall not be sold, assigned, transferred or
delivered to the Purchaser hereunder (collectively, the “Excluded Assets”): (a)
the corporate minute books and stock record books of the Seller (copies of
which, however, will be delivered to Purchaser); (b) all of Seller’s interest in
Seller’s IT Assets (“Seller’s IT Assets”), whether tangible or intangible,
associated with Seller’s IT Assets, including, without limitation, the
following: customer lists and related data for both active and inactive clients
and prospective clients relating solely to Seller’s IT Assets; all digital files
associated with Seller’s IT Assets; ConnectWise software, license agreements,
and all related intellectual property; Kaseya software, license agreements and
all related intellectual property; “TechXpress” name, logo, trademarks, trade
names, service marks, copyrights, marketing collateral including signage;
TechXpress domain names, including techxpress.net and all other aliases or
alternatives; website content, including all social media accounts relating
solely to Seller’s IT Assets; telephone system; telephone numbers; facsimile
numbers; email addresses; eight (8) desks with cabinetry and office supplies
contained therein; eight (8) complete computer workstations, including
associated peripheral equipment and miscellaneous spare parts as specified in
Schedule 1.3, attached hereto and incorporated herein by reference; six (6)
laptop computers, including associated peripheral equipment as specified in
Schedule 1.3; servers and networking equipment specified in Schedule 1.3; and
all spare parts, tools, and any equipment originally purchased for the IT
Services department to conduct IT Service on behalf of TechXpress; and (c) any
rights the Seller may have to enforce the obligations of the Purchaser pursuant
to this Agreement and any and all agreements, certificates, instruments and
other documents related to this Agreement (collectively, the “Related
Documents”).

 

SECTION 1.4. Excluded Liabilities. Except for post-Closing adjustment for
accounts paid by Seller prior to Closing, which payments benefit Purchaser
post-Closing as prepaid expense, which amounts shall be reconciled within 60
days of Closing, the Purchaser shall not assume or be deemed to have assumed any
debts, liabilities or obligations of any kind, character or nature, whether
known or unknown, fixed, contingent, absolute or otherwise, arising or made
prior to, on or after the Closing Date, of the Seller and its affiliates, or
relating to or arising from the Web Assets, Seller’s IT Assets or any other
assets of the Business (each an “Excluded Liability” and collectively, the
“Excluded Liabilities”). Except as set forth in the Disclosure Schedules
immediately prior to, and in conjunction with, the Closing, the Seller covenants
and agree to timely and fully discharge and satisfy all Excluded Liabilities so
that the same are not asserted against the Web Assets, the Purchaser or the
Parent.

 

SECTION 1.5. Employees. Seller shall terminate all employees at Closing,
including payment of all outstanding wages, accrued vacation and other benefits
due through the Closing Date. Either Purchaser or Parent shall have the right,
but not the obligation, to rehire those Seller employees related to the Web
Assets, who consent to rehire, as named on the Disclosures Schedules at Schedule
3.12(c). Purchaser agrees to pay to Seller within sixty (60) days after Closing
the pro rata share (based the actual Closing date) of all payments made for
health insurance covering those employees hired by Purchaser to ensure continued
coverage immediately post-Closing until such employees are covered or otherwise
eligible for Purchaser’s health coverage.

 

2

 

 

ARTICLE II.

CONSIDERATION FOR TRANSFER

 

SECTION 2.1. Purchase Price. The purchase price (the “Purchase Price”) shall
consist of:

 

(a) The payment by Purchaser and/or Parent of those certain Seller liabilities
as set forth on Schedule 2.1(a) (the “Seller Liabilities”) in an amount not to
exceed $460,400 in the aggregate (the “Seller Liabilities Cap”). If Seller
Liabilities equal less than the Seller Liabilities Cap, the remainder, if any,
shall be remitted to Sarlitt. If the Seller Liabilities are greater than the
Seller Liabilities Cap, such Seller Liabilities shall be paid from the sale of
the IT Assets to the buyer of the IT Assets or otherwise expressly assumed by
Seller and Sarlitt.

 

(b) Such number of shares of Parent’s common stock (the “Stock Consideration”),
par value $.001 per share (the “SSPC Common Stock”) in an amount equal to
$741,814 in the aggregate at a price per share equal to the Value Weighted
Average Price of the Parent’s common stock listed on the OTCQB market place for
the ten (10) Business Days prior to the Closing, shall be issued to certain Note
Holders of the Seller, listed in Schedule 2.1(b) (the “Note Holders”) attached
hereto, subject to such Note Holders executing a Purchase and Release Agreement
substantially in the form attached hereto as Exhibit A and the Lock Up and Leak
Out Agreement substantially in the form annexed hereto as Exhibit A-1 (the “Lock
Up and Leak Out Agreement”). Purchaser acknowledges that the Note Holders
consist of individuals that loaned funds to the Company for working capital, the
amount of which has been subject to amendment and compromise. Such Note Holders
have agreed to accept a portion of the Purchase Price payment to resolve any and
all claims related to the amounts owed under their respective notes issued to
the Seller, as amended. The Stock Consideration shall be issued to each Note
Holder based on the amount outstanding principal balance of each note, relative
to the total amount of consideration $741,814 to be paid on behalf of all of
them. Stock Consideration shall consist of a number of authorized but unissued
shares of SSPC Common Stock to be issued at the Closing and shall be subject to
the Lock Up and Leak Out Agreement. The certificate for the Stock Consideration
shall bear a legend under the Securities Act of 1933, as amended (the
“Securities Act”) relating to the status of the Stock Consideration as
restricted securities and will also bear a legend stating:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE OR TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

SECTION 2.2. Payment of the Purchase Price. At the Closing, the Purchaser shall
pay the Stock Consideration by delivery to the Seller of one or more
certificates representing the same and shall coordinate the payment of the
Seller Liabilities.

 

SECTION 2.3. Allocation of Purchase Price. The Purchase Price has been allocated
among the Assets consistent with the requirements of Section 1060 and the
regulations promulgated thereunder as set forth in Schedule 2.3, attached
hereto. The parties agree to complete jointly and to file separately Form 8594
with its federal income tax return consistent with such allocation for the tax
year in which the Closing occurs. Purchase acknowledges that the sale of
tangible Web Assets, is subject to sales tax under California law. Purchase
shall be responsible for payment of such taxes as reported by Seller at Closing.

 



3

 

 

SECTION 2.4. Third Party Consents. To the extent that Seller's rights under any
contract or permit constituting a portion of the Asset, or any other Asset, may
not be assigned to Purchaser without the consent of another person which has not
been obtained, this Agreement shall not constitute an agreement to assign the
same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its reasonable best efforts to
obtain any such required consent(s) as promptly as possible. If any such consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair Purchaser’s rights under the Asset in question so that Purchaser
would not in effect acquire the benefit of all such rights, Seller, to the
maximum extent permitted by law and the Asset, shall act after the Closing as
Purchaser’s agent in order to obtain for it the benefits thereunder and shall
cooperate, to the maximum extent permitted by law and the Asset, with Purchaser
in any other reasonable arrangement designed to provide such benefits to
Purchaser. Notwithstanding any provision in this Section 2.4 to the contrary,
Purchaser shall not be deemed to have waived its rights under Section 7.2(f)
hereof unless and until Purchaser either provides written waivers thereof or
elects to proceed to consummate the transactions contemplated by this Agreement
at Closing.

 

SECTION 2.5. Pre-Paid Expense Reconciliation. To the extent Seller has prepaid
certain expenses and other accounts payable relating to the Web Assets between
September 1, 2014 and the Closing, the Seller and Purchaser shall each be
responsible for the payment of their respective pro rata share of such prepaid
expenses and accounts payable for such period. At Closing, Seller and Purchaser
shall determine their respective pro rata portions of the prepaid expenses
including, without limitation, wage and payroll/insurance expenses and all other
Accounts Payable paid by Seller between September 1, 2014, and the Closing
relating to the Web Assets, and Purchaser shall thereupon reimburse Seller for
its pro rata share of such prepaid expenses and Accounts Payable as a credit to
Seller at Closing.

 

SECTION 2.6. Accounts Receivable. Seller shall retain all accounts receivable
relating to the Web Assets, including prepaid accounts receivable, received by
Seller prior to the Closing. Notwithstanding the foregoing, Seller shall retain
only the pro rata portion of all Web Asset related prepaid accounts receivable
that Seller receives for work done, in process or billed as of September 1,
2014, for the period between September 1, 2014 and the Closing, the balance of
which shall be credited to Purchaser at Closing.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF

THE SELLER AND SARLITT

 

For purposes hereof, “Seller's knowledge” or “the best of the Seller's
knowledge” shall mean the knowledge of the Seller and any manager, officer
and/or employee of the Seller, and shall include information which such
individuals actually knew or should have known through the performance of the
duties of such individuals in a manner that is customary in the industry
including the Business. The Seller and Sarlitt hereby jointly and severally
represent and warrant to the Purchaser and the Parent, as of the date hereof
(except as to any representation or warranty which specifically relates to an
earlier date), and as of the moment immediately prior to Closing, as follows:

 

SECTION 3.1. Organization and Qualification. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the state of
California, with all requisite power and authority to own the Assets, lease its
properties, and to conduct the Business as it is presently conducted. The Seller
is qualified to do business and is in good standing in the state of California,
which is the only jurisdiction in which it owns assets, leases property or
conducts the Business. The Seller has delivered to the Purchaser true and
complete copies of the Seller Articles of Incorporation and bylaws, and all
amendments thereto.

 



4

 

 

SECTION 3.2. Authorization. The Seller has full power and authority to perform
the transactions contemplated by this Agreement. The Seller's execution and
delivery of this Agreement and the Related Documents and its performance of the
transactions contemplated herein have been duly authorized by all requisite
action, including, without limitation, by the Seller's officers and directors.
This Agreement and the Related Documents have been duly and validly executed and
delivered by the Seller and constitute legal, valid and binding obligations of
the Seller, enforceable in accordance with their terms, except to the extent
that such enforcement may be subject to applicable bankruptcy, insolvency or
similar laws relating to creditors' rights and remedies generally.

 

SECTION 3.3. No Violation. Neither the execution nor delivery of this Agreement
or the Related Documents by the Seller and the performance of the Seller's
obligations hereunder and thereunder, nor the purchase and sale of the Web
Assets, will: (a) violate or result in any breach of any provision of the
Seller's Articles of Incorporation or bylaws; (b) except as set forth on
Schedule 3.3 of the Disclosure Schedule violate, conflict with or result in a
violation or breach of, or constitute a default (with or without due notice or
lapse of time or both) under, or permit the termination of, or require the
consent of any other party to, or result in the acceleration of, or entitle any
party to accelerate (whether as a result of a change in control of any Seller or
otherwise) any obligation under, or result in the loss of any benefit under, any
agreement to which the Seller is a party, or give rise to the creation of any
Encumbrance upon any of the Web Assets; or (c) violate any order, writ,
judgment, injunction, decree, statute, law, rule, regulation or ordinance of any
court or governmental, quasi-governmental or regulatory department or authority
(“Governmental Authority”) applicable to the Seller, Sarlitt or any of the Web
Assets.

 

SECTION 3.4. Ownership. Bryan Sarlitt, with the address listed in Section 9.4,
entitled Notice, below, is the sole shareholder of Seller. No other person or
entity has any equity or other interest except as a creditor in the Company.

 

SECTION 3.5. Consents and Approvals. No filing or registration with, no notice
to, and no permit, authorization, consent or approval of any Governmental
Authority or any other person is necessary for the Seller to execute and deliver
this Agreement and the Related Documents, including all contract and lease
assignments or to enable the Purchaser after the Closing to continue to conduct
the Business as presently conducted.

 

SECTION 3.6. Financial Statements. The Seller has delivered to the Purchaser the
unaudited financial statements of the Seller for the fiscal years ended December
31, 2013 and December 31, 2012 and unaudited and reviewed financial statements
for the periods ended March 31, 2014 and June 30, 2014 (the “Financial
Statements”). The Financial Statements are accurate in all material respects and
have been prepared from the books and records of the Seller and in accordance
with income tax basis of accounting and fairly present the financial condition
of the Seller as of the date thereof and the results of the operations of the
Business for the period indicated. A copy of the Financial Statements is
attached hereto as Schedule 3.6 of the Disclosure Schedule. The Seller shall
provide any and all information required in order to assist the Parent in filing
a Current Report on Form 8-K which shall include Seller’s, audited financial
statements per Section 6.14, below, to be audited by Purchaser at its expense
after Closing.

 

SECTION 3.7. Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.7 of the Disclosure Schedule, on December 31, 2013, the Seller had no
liability (whether accrued, absolute, contingent or otherwise, and whether then
due or to become due) nor loss contingency, except as reflected on the Financial
Statements, which would be required to be included therein in accordance with
cash based accounting, and the Seller and Sarlitt have no knowledge of any valid
basis for the assertion of any such liability or loss contingency.

 



5

 

 

SECTION 3.8. Absence of Certain Changes. Except as disclosed in Schedule 3.8 of
the Disclosure Schedule, since June 30, 2014, the Seller has conducted the
Business and utilized the Web Assets in the usual ordinary course, and, without
limiting the generality of the foregoing, since such date, there has not been:
(a) a Material Adverse Effect (as hereinafter defined); (b) any capital
expenditure or commitment thereof in excess of $25,000 individually or $50,000
in the aggregate, or the making or any loans or advances; (c) any sale, lease,
license, Encumbrance or other transfer or disposition of any assets or
properties of the Seller, except in the ordinary course of the Business; (d) any
forgiveness or cancellation of any debts or claims; (e) any entry into or
commitment to enter into any material contract by the Seller or any change or
amendment to any material contract, or any entry into any or commitment to enter
into any contract with an affiliate of the Seller; (f) any damage, destruction
or loss to the properties or assets owned, leased or used by the Seller, whether
or not covered by insurance, which adversely affected the operations of the
Business; (g) any change by the Seller in its financial or tax accounting
principles or methods, or any failure to maintain the books, accounts and
records of the Seller in the usual, regular and ordinary manner on a basis
consistent with prior practice and in accordance with income tax basis of
accounting.; (h) any acquisition (by merger, consolidation or acquisition of
stock or assets) by the Seller of any business entity or division or significant
assets thereof; (i) any change made or authorized in the Seller's certificate of
incorporation or by-laws; or (j) any failure by the Seller to use its customary
best efforts to preserve the Seller's goodwill with suppliers, customers and
others with which it has business relationships and to maintain its business,
employees, licenses and operations consistent with past practices. For purposes
of this Agreement, a “Material Adverse Effect” means any event, occurrence,
fact, condition or change that is, or could reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) the business,
results of operations, condition (financial or otherwise) or assets of the
Business, (b) the value of the Web Assets, or (c) the ability of Seller to
consummate the transactions contemplated hereby on a timely basis.

 

SECTION 3.9. Litigation. Except as set forth in Schedule 3.9 of the Disclosure
Schedule, there is no action, dispute, suit, litigation, hearing, inquiry,
proceeding, arbitration or investigation, as it relates to the Web Assets,
pending or threatened against the Seller or any of its properties, assets or
rights, before any court, arbitrator or Governmental Authority, nor is there any
judgment, decree, injunction, rule or order of any court, arbitrator or
Governmental Authority outstanding against, and unsatisfied by, the Seller (any
of the foregoing being herein referred to as “Existing Litigation”), nor to the
Seller’s knowledge, does any fact or condition exist which could reasonably be
expected to serve as a basis for the assertion of any such action, suit,
inquiry, judicial or administrative proceeding, arbitration or investigation.
There is no action, suit, proceeding or investigation by any Seller pending or
that the Seller intends to initiate or is considering initiating.

 

SECTION 3.10. Title to Web Assets. Except as set forth in Schedule 3.10 of the
Disclosure Schedule, the Seller has good and marketable title to the Web Assets,
free and clear of any and all liens and Encumbrances (except for those
properties or assets disposed of in the ordinary course of business).

 

SECTION 3.11. Contracts. Schedule 3.11 of the Disclosure Schedule sets forth a
complete and accurate list of all of the contracts, agreements and arrangements,
whether written or oral, formal or informal, which relate to the Web Assets (the
“Material Contracts”). Other than as set forth in Schedule 3.11 of Disclosure
Schedule, the Seller is not in default with respect to any obligation to be
performed under any Material Contract, and to the knowledge of the Seller, each
other party to a Material Contract is not in default with respect to any
obligation to be performed. Except as set forth in Schedule 3.11 of the
Disclosure Schedule, no consent by, notice to or approval from any third party
is required under any Material Contract as a result of or in connection with the
execution, delivery or performance of this Agreement and/or the Related
Agreements or the consummation of the transactions contemplated herein. The
contracts to be assumed by the Purchaser include the contracts marked with an
asterisk on Schedule 3.11.

 



6

 

 

SECTION 3.12. Employee Benefit Plans; Labor Relations; Employees.

 

(a) Schedule 3.12(a) of the Disclosure Schedule contains a complete and accurate
list of each employee benefit plan, program, agreement or arrangement, whether
written or oral, covering employees, former employees or managers of the Seller,
or providing benefits to such persons in respect of services provided to the
Seller (collectively, the “Benefit Plans”). Schedule 3.12(a) of the Disclosure
Schedule indicates which of the Benefit Plans is an “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and which of the Benefit Plans is subject to
Section 302 or Title IV of ERISA. With respect to each Benefit Plan, the Seller
heretofore delivered to the Purchaser a accurate and complete copy of such
Benefit Plan and any amendments thereto (or if the Benefit Plan is not a written
plan, an accurate and detailed written description thereof), and, if applicable,
(i) any related trust or other funding documents, and (ii) any reports or
summaries required under ERISA and the most recent determination letter received
from the Internal Revenue Service with respect to each Benefit Plan intended to
qualify under section 401 of the Code.

 

(b) Seller is not a party to any collective bargaining agreement or other labor
agreement with any union or labor organization, and to the knowledge of the
Seller or Sarlitt, there is no activity or proceeding of any labor organization
or employee group to organize any such employees.

 

(c) Schedule 3.12(c) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the Business as of
the date hereof, including any employee who is on a leave of absence of any
nature, paid or unpaid, authorized or unauthorized, and sets forth for each such
individual the following: (i) name; (ii) title or position (including whether
full or part time); (iii) hire date; (iv) current annual base compensation rate;
(v) commission, bonus or other incentive-based compensation; and (vi) a
description of the fringe benefits provided to each such individual as of the
date hereof. As of the date hereof, all compensation, including wages,
commissions and bonuses payable to all employees, independent contractors or
consultants of the Business for services performed on or prior to the date
hereof have been paid in full and there are no outstanding agreements,
understandings or commitments of Seller with respect to any compensation,
commissions or bonuses.

 

SECTION 3.13. Taxes.

 

(a) Except as set forth in Schedule 3.13 of the Disclosure Schedule or
attachment thereto: (i) , the Seller has timely filed or caused to be filed with
appropriate governmental agencies or departments all Federal, state, local and
foreign returns (the “Tax Returns”) for Taxes (as hereinafter defined) required
to be filed by it; (ii) , the Seller has made available to the Purchaser
complete and accurate copies of such Tax Returns for the past three (3) years;
(iii) , the Seller has paid or caused to be paid all Taxes (including any
additions or penalties if any) if any required to be paid by the Seller in
respect of the periods for which its Tax Returns are due, and will establish an
adequate accrual or reserve for the payment of all Taxes payable in respect of
the period, including portions thereof, subsequent to the last of said periods
up to and including the Closing Date; (iv) no extensions or waivers of statutes
of limitations have been given or requested with respect to any Taxes (as
hereinafter defined) of Seller; (v) all deficiencies asserted, or assessments
made, against Seller as a result of any examinations by any taxing authority
have been fully paid; (vi) Seller is not a party to any action by any taxing
authority and there are no pending or threatened actions by any taxing
authority; and (vii) there are no Encumbrances for Taxes upon any of the Web
Assets nor is any taxing authority in the process of imposing any Encumbrances
for Taxes on any of the Web Assets. The Tax Returns are complete and accurate in
all respects, and the calculations and deductions set forth therein have been
made, in all respects, in compliance with all applicable Tax statutes, laws,
rules and regulations.

 



7

 

 

(b) The term “Tax” or “Taxes” shall include all taxes, charges, withholdings,
fees, levies, penalties, additions, interest or other assessments imposed by any
United States Federal, state or local and foreign or other taxing department or
authority on any Seller (including, without limitation, as a result of being a
member of an affiliated, combined or unitary group or as a result of any
obligation arising out of an agreement to indemnify any other person), and
including, but not limited to, those related to income, gross receipts, gross
income, sales, use, excise, occupation, services, leasing, valuation, transfer,
license, customs duties or franchise.

 

SECTION 3.14. Environmental Matters. Except as disclosed in Schedule 3.14 of the
Disclosure Schedule, (i) the Seller is in full compliance with all Environmental
Laws, (ii) the Seller does not have knowledge of any notice of any suit,
litigation, arbitration, hearing, investigation, dispute or other action
(whether civil, criminal, administrative or investigative) brought by or before
any court, Governmental Authority or arbitration. “Environmental Laws” means all
applicable federal, state, or local laws, regulations, ordinances, decrees,
rules, judgments, orders or directives now or hereinafter in effect relating to
the protection of human health, safety or the environment, or otherwise relating
to hazardous substances generation, production, use, storage, treatment,
transportation or disposal.

 

SECTION 3.15. Compliance with Applicable Laws; Permits and Licenses. Schedule
3.15 of the Disclosure Schedule sets forth all of the licenses, franchises,
permits, consents and authorizations necessary for the lawful conduct of the
Business. Except as set forth in Schedule 3.15 of the Disclosure Schedule, the
Seller properly holds, and at all relevant times has held, all material
licenses, franchises, permits, consents and authorizations necessary for the
lawful conduct of the Business, and the Business is not being and, during the
relevant statute of limitations period, has not been conducted in violation of
any provision of any federal, state, local or foreign statute, law, ordinance,
rule, regulation, judgment, decree, order, concession, grant, franchise, permit,
consent or license or other governmental authorization or approval (“Law”)
applicable to it. Except as set forth in Schedule 3.15 of the Disclosure
Schedule, the Seller has not received any notification of any failure by the
Seller to comply with any Law applicable to it.

 

SECTION 3.16. Brokers' Fees and Commissions. Neither the Seller nor any of its
managers, officers, employees or agents has employed any investment banker,
broker, finder or intermediary, and no fee or other commission is owed to any
third party, in connection with the transactions contemplated herein.

 

SECTION 3.17. Proprietary Rights.

 

(a) Set forth in Schedule 3.17(a) of the Disclosure Schedule is a complete and
accurate list of all patents, registered copyrights, trademarks, trade names,
trade secrets and all other intellectual property in which the Seller has
proprietary rights and which relates to the Web Assets (hereinafter referred to
as the “Proprietary Rights”) and all licenses, sublicenses or other agreements
with respect thereto. The Seller owns all of the Proprietary Rights and to the
best of Seller’s knowledge, the use of such Proprietary Rights does not infringe
upon the rights of any other person or entity. The Seller has not received any
notice of a claim of such infringement nor was any such claims the subject of
any action, suit or proceeding involving the Seller. The Seller has no knowledge
of any infringement or improper use by any third party of the Proprietary
Rights, nor has the Seller instituted any action, suit or proceeding in which an
act constituting an infringement of any of the Proprietary Rights was alleged to
have been committed by a third party.

 



8

 

 

(b) Schedule 3.17(b) of the Disclosure Schedule identifies (i) all of the
software and computer databases (collectively, the “DataBases”) that are used in
the conduct of the Web Assets, (ii) states whether such DataBases are owned or
licensed by the Seller and, (iii) if licensed, the name of such licensor. Except
as set forth on Schedule 3.17(b) of the Disclosure Schedule, the Seller has all
legal right to use the DataBases as they are currently being used, and the
Purchaser will continue to have the legal right to use the DataBases in this
manner following the consummation of the transactions contemplated herein. The
use of the DataBases does not infringe upon the rights of any other person or
entity, nor has any Seller received any notice of a claim of such infringement.
Except as listed on Schedule 3.17(b) of the Disclosure Schedule, there are no
licenses, sublicenses or other agreements relating to the use of the DataBases
by the Seller.

 

SECTION 3.18. Accounts Receivable. The Accounts Receivable reflected on the
Schedule 3.18 and the Accounts Receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by Seller involving the
sale of goods or the rendering of services in the ordinary course of business
consistent with past practice; and (b) except as noted, constitute only valid,
undisputed claims of Seller not subject to claims of set-off or other defenses
or counterclaims other than normal cash discounts accrued in the ordinary course
of business consistent with past practice.

 

SECTION 3.19. Insurance. Schedule 3.19 of the Disclosure Schedule sets forth a
complete and accurate list (including the name of the insurer, name, address and
telephone number of the insurance broker or agent, type of coverage, premium,
policy number, limits of liability for personal injury and property damage and
expiration date) of all binders, policies of insurance, self insurance programs
or fidelity bonds, other than bonds for excise taxes and custom duties
(collectively the “Insurance Policies”) maintained by the Seller or for which
the Seller is a named insured. All of the Insurance Policies have been issued
under valid policies or binders for the benefit of the Seller, and are in
amounts and for risks, casualties and contingencies customarily insured against
by enterprises with operations similar to those of the Seller. Except as
provided in Schedule 3.19, all of the Insurance Policies are currently valid,
issued, outstanding and enforceable, and each of the Insurance Policies shall
remain in full force and effect at least through the respective expiration dates
as set forth on Schedule 3.19. There are no pending or asserted claims against
any Insurance Policy as to which any insurer has denied liability, and there are
no claims under any Insurance Policy that have been disallowed or improperly
filed.

 

SECTION 3.20. Real Estate. Schedule 3.20 of the Disclosure Schedule sets forth a
complete and accurate list of all real property leased or subleased by or on
behalf of each Seller (the “Real Estate Leases”), if any. Other than as set
forth on Schedule 3.20 of the Disclosure Schedule, the Seller has delivered to
the Purchaser accurate, correct, and complete copies of the Real Estate Leases,
as amended, which leases are not being transferred with the Web Assets. Seller
has paid the Lease payments through August of 2014, but intends to abandon the
Lease at Closing if the lessor thereunder will not agree to terminate same.
Seller has claims against lessor under the lease, which it will retain, and all
of lessor’s claims against Seller related to abandonment or termination of the
lease shall be subject to Seller’s indemnity obligations as set forth Article
VIII, below.

 

SECTION 3.21. Regulatory Reports. The Seller has filed all material reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that it was required to file with any Governmental
Authority, and has paid all fees or assessments due and payable in connection
therewith.

 



9

 

 

SECTION 3.22. Customers of the Seller. Schedule 3.22 of the Disclosure Schedules
sets forth with respect to the Web Assets (i) each customer who has paid
aggregate consideration to Seller for goods or services rendered in an amount
greater than or equal to $10,000 for each of the two (2) most recent fiscal
years (collectively, the “Material Customers”); and (ii) the amount of
consideration paid by each Material Customer during such periods. Seller has not
received any notice, and has no reason to believe, that any of the Material
Customers has ceased, or intends to cease after the Closing, to use the goods or
services related to the Web Assets or to otherwise terminate or materially
reduce its relationship related to the Web Assets.

 

SECTION 3.23. Untrue or Misleading Statements. No representation or warranty
contained in this Article III contains any untrue statement of a material fact
or omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

SECTION 3.24. Condition and Sufficiency of Web Assets. The tangible and
intangible property included in the Web Assets is in good operating condition,
repair, and are adequate for their current uses. The Web Assets are sufficient
for the continued conduct of the Business as it related to such Web Assets after
the Closing in substantially the same manner as conducted prior to the Closing
and constitute all of the rights, property and assets necessary to conduct the
Business as it relates to the Web Assets as currently conducted.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller, as of the date
hereof (except as to any representation or warranty which specifically relates
to an earlier date) and immediately prior to Closing, as follows:

 

SECTION 4.1. Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of California,
with all requisite power and authority and legal right to own assets, to lease
properties, and to conduct its business as presently conducted.

 

SECTION 4.2. Authorization. The Purchaser has full corporate power and authority
to execute and deliver this Agreement and the Related Agreements and to
consummate the transactions contemplated herein. The execution and delivery of
this Agreement and the Related Documents by the Purchaser and the performance by
the Purchaser of its obligations hereunder have been duly authorized by all
requisite corporate action. This Agreement and the Related Documents have been
duly and validly executed and delivered by the Purchaser and constitute the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with their terms, except to the extent that such
enforcement may be subject to applicable bankruptcy, insolvency, or similar laws
relating to creditors' rights and remedies generally.

 

SECTION 4.3. No Violation. Neither the execution and delivery of this Agreement
and the Related Documents by the Purchaser, nor the performance by the Purchaser
of its obligations hereunder, will: (a) violate or result in any breach of any
provision of the Purchaser's Articles of Incorporation or bylaws; or (b) violate
any order, writ, judgment, injunction, decree, statute, rule or regulation of
any court or Governmental Authority applicable to the Purchaser.

 

SECTION 4.4. Consents and Approvals. Except as listed on Schedule 4.4 of the
Disclosure Schedule, no filing or registration with, no notice to and no permit,
authorization, consent or approval of any third party or any Governmental
Authority not heretofore delivered to the Seller is necessary for the
Purchaser's consummation of the transactions contemplated herein.

 



10

 

 

SECTION 4.5. Brokers' Fees and Commissions. Neither the Purchaser nor any of its
shareholders, directors, officers, employees or agents has employed any
investment banker, broker, finder or intermediary, and such no fee or other
commission is owed to any third party, in connection with the transactions
contemplated herein.

 

SECTION 4.6. Untrue or Misleading Statements. No representation or warranty
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

SECTION 5.1. Organization. The Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to lease its properties and to conduct its
business as it is presently conducted. The Parent is qualified to do business
and is in good standing in each jurisdiction in which it owns assets, leases
property or conducts its business. The Parent has delivered to the Seller true
and complete copies of the Parent's Articles of Incorporation and bylaws, and
all amendments thereto.

 

SECTION 5.2. Authorization. The Parent has full power and authority to perform
the transactions contemplated by this Agreement. The Parent's execution and
delivery of this Agreement and the Related Documents and its performance of the
transactions contemplated herein have been duly authorized by all requisite
action, including, without limitation, by the Parent's board of directors. This
Agreement and the Related Documents have been duly and validly executed and
delivered by the Parent and constitute legal, valid and binding obligations of
the Parent, enforceable in accordance with their terms, except to the extent
that such enforcement may be subject to applicable bankruptcy, insolvency or
similar laws relating to creditors' rights and remedies generally.

 

SECTION 5.3. Valid Issuance. The Stock Consideration to be issued to the Note
Holder at the Closing pursuant to Section 2.1 hereof, when issued and delivered
in accordance with the terms hereof, shall be duly and validly issued, fully
paid and nonassessable and free of all preemptive rights.

 

SECTION 5.4. Consents and Approvals. No filing or registration with, no notice
to, and no permit, authorization, consent or approval of any Governmental
Authority or any other person is necessary for the Parent to execute and deliver
this Agreement and the Related Documents.

 

SECTION 5.5. Brokers' Fees and Commissions. Neither the Parent nor any of its
directors, officers, employees or agents has employed any investment banker,
broker, finder or intermediary, and no fee or other commission is owed to any
third party, in connection with the transactions contemplated herein.

 

11

 

 

ARTICLE VI

COVENANTS

 

SECTION 6.1. Conduct of the Business Prior to the Closing. During the period
from the date of this Agreement and continuing until the Closing Date, the
Seller agrees that, except as expressly contemplated or permitted by this
Agreement or to the extent that Purchaser shall otherwise consent in writing,
the Seller shall carry on the Business and use the Web Assets in the usual,
regular and ordinary course in substantially the same manner as heretofore
conducted in all material respects. The Seller agrees to promptly notify the
Purchaser within two (2) business days of any event or series of events which
has resulted in any of the representations and warranties as to the Seller being
misleading in any material respect (receipt of such notice will not be a waiver
with respect to the same). Without limiting the generality of the foregoing,
prior to the Closing, and except as expressly contemplated or permitted by this
Agreement, the Seller will not, without the prior written consent of the
Purchaser, take any action that would constitute a change which violates the
terms of Section 3.8 hereof.

 

SECTION 6.2. Access to Information. During the period from the date of this
Agreement and continuing until the Closing, at all reasonable times without
causing unreasonable disruption to the Web Assets or related business, the
Seller shall give the Purchaser and its authorized representatives full access
to all personnel, offices and other facilities, and to all books and records of
the Seller (including, without limitation, Tax Returns and accounting work
papers) and will permit the Purchaser to make, and will fully cooperate with
regard to, such inspections in order to conduct, among other things, interviews
of individuals and visual inspections of facilities as the Purchaser may
reasonably require and will fully cooperate in such interviews and inspections
and will cause the Seller's officers to furnish to the Purchaser such financial
and operating data and other information with respect to the Web Assets and
related business as the Purchaser may from time to time reasonably request.

 

SECTION 6.3. Maintenance of Employee and Customer Relations. During the period
from the date of this Agreement and continuing until the Closing, the Seller
shall use its best commercial efforts to retain the services and goodwill of the
employees of the Business and the Assets and to maintain the goodwill of its
customers, and shall not take, nor permit any manager, officer, employee, agent
or independent contractor of the Seller to take, any action (i) with respect to
any employee, which action is intended to solicit, entice, persuade or induce
such employee to terminate his or her employment with the Seller which action is
in contravention of the foregoing requirements, and (ii) with respect to its
customers, which action is intended to cause its customers, to terminate or
substantially diminish their business dealings with the Seller which action is
in contravention of the foregoing requirements.

 

SECTION 6.4. All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done as
promptly as practicable, all things necessary, proper and advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement including, without limitation, fulfillment of the Conditions of
Closing set forth in Article VI hereof. If at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement including, without limitation, the execution of additional
instruments, the proper officers and directors of the Purchaser and the Seller
shall take all such necessary action.

 

SECTION 6.5. Consents and Approvals. The parties hereto each will cooperate with
one another and use all reasonable efforts to prepare all necessary
documentation to effect promptly all necessary filings and to obtain all
necessary permits, consents, approvals, orders and authorizations of or any
exemptions by, all third parties and Governmental Authorities necessary to
consummate the transactions contemplated herein.

 

12

 



 

SECTION 6.6. Public Announcements. The Purchaser and the Seller will consult
with each other and will mutually agree upon the content and timing of any press
releases or other public statements with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation and agreement, except
as may be required by applicable law or based upon the advice of counsel that
such disclosure would be prudent under applicable securities laws.

 

SECTION 6.7. Confidentiality. The Seller shall not use, publish, or disclose to
any other person any confidential or proprietary information comprising part of
the Web Assets or relating to the Business or the transactions contemplated by
this Agreement; provided, however, that the foregoing restrictions shall not
apply to information: (a) that is necessary to enforce the rights of the Seller
under, or defend against a claim asserted under, this or any other agreement
with the Purchaser, (b) that is necessary or appropriate to disclose to any
Governmental or Regulatory Authority having jurisdiction over the Seller, or as
otherwise required by law, (c) that becomes generally known other than through a
breach of this Agreement by the Seller, or (d) that is necessary or appropriate
in the ordinary course of the Seller's business. The Seller, acknowledges that
the Purchaser does not have an adequate remedy at law for the breach of this
Section 6.7 and that, in addition to any other remedies available, injunctive
relief may be granted for any such breach.

 

SECTION 6.8. Disclosure Supplements. Prior to the Closing, each party to this
Agreement will promptly supplement or amend the Disclosure Schedule with respect
to any matter heretofore existing or hereafter arising which, if existing,
occurring or known at the date of this Agreement, would have been required to be
set forth or described in such Disclosure Schedule or which is necessary to
correct any information in such Disclosure Schedule which has been rendered
inaccurate thereby. For purposes of determining the accuracy of the
representations and warranties of the Seller and Sarlitt contained in Article
III hereof and for purposes of determining satisfaction of the conditions set
forth in Section 7.2 hereof, the Disclosure Schedule delivered by the Seller
shall be deemed to include only that information contained therein on the date
of this Agreement and shall be deemed to exclude any information contained in
any subsequent supplement or amendment thereto.

 

SECTION 6.9. Restrictions on Transfer. The Seller agrees that prior to a
termination under this Agreement pursuant to Section 9.7 and Section 9.8 hereof,
it will not directly or indirectly sell, assign, transfer, give, pledge,
encumber or otherwise dispose of any portion of the Web Assets and the Seller
further agrees not to enter into any agreement relating to these matters or to
conduct any discussions related to any of these matters.

 

SECTION 6.10. No Solicitation of Transaction. The Seller shall not, and shall
use its best efforts to cause its representatives not to, directly or
indirectly, take any of the following actions with any person other than the
Purchaser without the prior written consent of the Purchaser: (A) solicit,
initiate, facilitate or encourage, or furnish information with respect to the
Seller, in connection with, any inquiry, proposal or offer with respect to any
merger, consolidation or other business combination involving the Seller or the
acquisition of all or a substantial portion of the assets of, or any securities
of, the Seller, except as relates to the Seller’s IT Assets (an “Alternative
Transaction”); (B) negotiate, discuss, explore or otherwise communicate or
cooperate in any way with any third party with respect to any Alternative
Transaction; or (C) enter into any agreement, arrangement or understanding with
respect to an Alternative Transaction or requiring the Seller to abandon,
terminate or refrain from consummating a transaction with the Purchaser.

 

SECTION 6.11. No Trading. The Seller and its shareholder, Bryan Sarlitt,
directly or indirectly, and no person acting on behalf of or pursuant to any
understanding with them, has engaged in any transactions in the securities of
the Parent (including, without limitation, any short sales involving any of the
SSPC’s securities) since the time that the Seller was first contacted by the
Parent, any of Parent’s representatives or any other person regarding Parent’s
acquisition of the Assets.

 



13

 

 

SECTION 6.12. Non-Competition; Non-solicitation.

 

(a) For a period of two (2) years commencing on the Closing Date (the
“Restricted Period”), neither Seller nor Bryan Sarlitt (except for work provided
to Purchaser post-Closing, if any, or in association with consulting services to
buyer of the Seller’s IT Assets, if any) shall directly or indirectly, (i)
engage in or assist others in engaging in a business that competes with the Web
Assets being acquired by the Purchaser (the “Restricted Business”) within the
State of California (the “Territory”); (ii) have an interest in any entity that
engages directly or indirectly in the Restricted Business in the Territory in
any capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, induce or encourage any material
actual or prospective client, customer, supplier or licensor of the Business, as
it relates to use of the Web Assets (including any existing or former client or
customer of Seller and any person that becomes a client or customer involved in
the Web Assets of the Business after the Closing), or any other person who has a
material business relationship with the Business, to terminate or modify any
such actual or prospective relationship. Notwithstanding the foregoing, Seller
may work for Purchaser, its Parent or the purchaser of the Seller’s IT Assets or
may own, directly or indirectly, solely as an investment, securities of any
Person traded on any national securities exchange if Seller is not a controlling
Person of, or a member of a group which controls, such person and does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such entity.

 

(b) Seller acknowledges that a breach or threatened breach of this Section 6.12
would give rise to irreparable harm to Purchaser, for which monetary damages
would not be an adequate remedy, and hereby agrees that in the event of a breach
or a threatened breach by Seller of any such obligations, Purchaser shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance and any other relief that
may be available from a court of competent jurisdiction (without any requirement
to post bond).

 

(c) Seller acknowledges that the restrictions contained in this Section 6.12 are
reasonable and necessary to protect the legitimate interests of Purchaser and
constitute a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.12 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable law. The covenants contained in this Section
6.12 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

SECTION 6.13. Bulk Sale Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Web Assets to the Purchaser; it being understood that any liabilities arising
out of the failure of Seller to comply with the requirements and provisions of
any bulk sales, bulk transfer or similar laws of any jurisdiction which would
not otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

 



14

 

 

SECTION 6.14. Financial Statements. Seller and Sarlitt shall assist Parent in
the preparation of audited financial statements by PCAOB approved auditors
relating to the Assets, at Purchaser’s sole expense, with such audited being
completed no later than seventy-five (75) days after the Closing.

 

SECTION 6.16. Pay Off of Seller Liabilities. Seller and Sarlitt shall use the
proceeds from the sale of the Web Assets to pay off the Seller liabilities as
set forth on Schedule 6.16.

 

ARTICLE VII

CLOSING CONDITIONS

 

SECTION 7.1. Conditions to Each Party's Obligations under this Agreement. Each
party's obligations under Article I and Article II of this Agreement shall be
subject to each of the Parties having obtained any and all approvals, consents,
licenses, permits and authorizations from Governmental Authorities, if any, in
form and substance satisfactory to the other Party, necessary to permit such
Party to perform its obligations hereunder, to consummate the transactions
contemplated herein, and to continue to conduct the Business as presently
conducted and in accordance with applicable Law.

 

SECTION 7.2. Conditions to the Obligations of the Purchaser. The Purchaser's
obligations under this Agreement shall be further subject to the satisfaction or
to the waiver by the Purchaser of the following conditions precedent:

 

(a) Performance of Obligations of Seller. Each of the Seller's pre-Closing
obligations shall have been duly performed in all material respects, and each of
the representations and warranties of the Seller contained in this Agreement
shall be true and correct, in all material respects, as of the date of this
Agreement and as of the Closing as if made immediately prior to the Closing
(except as to any representation or warranty which specifically relates to
another date), and the Purchaser shall have received a certificate to that
effect signed by an officer of the Seller and/or Sarlitt, in a form reasonably
satisfactory to the Purchaser.

 

(b) Secretary's Certificate. The Purchaser shall have received from the
Secretary of the Seller, in a form reasonably satisfactory to the Purchaser, a
certificate enclosing the filed Article of Incorporation Seller, resolution
authorizing all of the transactions contemplated herein, and a good standing
certificate of the Seller dated as of a date reasonably close to the Closing
Date.

 

(c) Shareholder's Certificate. The Purchaser shall have received a certificate
from Bryan A. Sarlitt, the principal shareholder of the Seller, in a form
reasonably satisfactory to the Purchaser, that the representations and
warranties of the Seller set forth in Article III hereof are true and accurate
as of the execution hereof and as of the Closing Date.

 

(d) Financial Statements. The Seller shall have delivered to the Purchaser the
audited financial statements of the Seller as of December 31, 2013 and as of
December 31, 2012 and unaudited and reviewed financial statements for the
periods ended March 31, 2014 and June 30, 2014.

 

(e) Contract Consents. Except as set forth in Section 2.4, any and all requisite
consents, waivers or authorizations from third parties required for the
assumption by the Purchaser of the assumed contracts shall have been obtained
without any adverse effect on the terms of such contracts.

 



15

 

 

(f) Bill of Sale. The Purchaser shall have received a Bill of Sale selling and
transferring to Purchaser the Business and all of the Assets, executed by each
Seller and in the form and substance reasonable acceptable to the Parties and
all other transfer documents reasonably requested by it.

 

(g) Legal Opinion. The Purchaser shall have received an opinion of Duggan Smith
& Heath LLP substantially in the form and substance reasonable acceptable to the
Purchaser.

 

(h) Seller Liabilities. All of the Seller Liabilities and Encumbrances shall
have been terminated through payment in cash or other property, or otherwise,
and the Seller shall have no liability for the same including principal,
interest, fees and other changes of any description whatsoever.

 

(i) Due Diligence. Purchaser and Parent shall have completed its due diligence
of the operation of the Assets and Business of the Seller, the results of which
shall have been deemed satisfactory in the sole discretion of Purchaser and
Parent, their agents, employees and representatives.

 

(j) Note & Personal Guaranty. The Parent and Snyder Computer Service, Inc. shall
have duly executed a secured promissory note in substantially the form annexed
hereto as Exhibit B (the “Promissory Note”), which shall facilitate the purchase
by Snyder Computer Service, Inc. of the Seller’s IT Assets. Tim Snyder shall
have executed the Personal Guaranty in substantially the form annexed hereto as
Exhibit C, which shall serve as a guaranty of the payment of the Promissory
Note.

 

(k) IT Asset Purchase Agreement. The Seller and Tim Snyder shall have duly
executed the Asset Purchase Agreement substantially in the form annexed hereto
as Exhibit D (the “IT Asset Purchase Agreement”) simultaneously with the Closing
relating to Tim Snyder’s purchase of Seller’s IT Assets.

 

(l) Purchase and Waiver Agreement & Lock Up and Leak Out Agreement. The Company
and each Note Holder of Seller shall have duly executed the Purchase and Wavier
Agreement/Lock Up and Leak Out Agreement substantially in the form annexed
hereto as Exhibit A and Exhibit A-1 relating to the disposition of the Stock
Consideration.

 

(m) Other Documents. The Purchaser shall have received any such other documents
or other materials it may reasonably request to consummate the transactions
contemplated herein.

 

SECTION 7.3. Conditions to the Obligations of the Seller. The Seller's
obligations under Article I and Article II of this Agreement shall be further
subject to the satisfaction or to the waiver by the Seller of the following
conditions precedent:

 

(a) Closing Payment. The Seller shall have received the Stock Consideration and
the Purchaser and Parent shall have satisfied the Seller Liabilities.

 

(b) Performance of Obligations of Purchaser. Each of the pre-Closing obligations
of the Purchaser shall have been duly performed, and the representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct, in all material respects as of the date of this Agreement and as of the
Closing Date as though made immediately prior to the Closing (except as to any
representation or warranty which specifically relates to another date), and the
Seller shall have received a certificate to that effect signed by an officer of
the Purchaser substantially in a form reasonably acceptable to the Seller.

 



16

 

 

(c) Other Documents. The Seller shall have received from the Purchaser any such
other documents or other materials as the Seller may reasonably request to
consummate the transactions contemplated herein.

 

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

 

SECTION 8.1. Survival. All representations, warranties, covenants and agreements
contained in this Agreement and the Related Documents shall be deemed to have
been relied upon by the parties hereto, and shall survive the Closing; provided
that any such representations, warranties, covenants and agreements shall be
fully effective and enforceable only for a period of three (3) years following
the Closing Date, and shall thereafter be of no further force or effect, except
that the representations and warranties set forth in Section 3.12 (Employee
Benefit Plans; Labor Relations), Section 3.13 (Taxes) and Section 3.14
(Environmental Matters) and the indemnification obligations of any party hereto
in respect of any misrepresentations or related warranties to which such party
had knowledge prior to the Closing, shall survive indefinitely. Additionally,
the parties agree that the indemnification obligations set forth in this Article
VII shall survive with respect to any Existing Litigation and as to any claims
made within the applicable survival period until finally resolved. The
representations, warranties, covenants, and agreements contained in this
Agreement or in any certificate, schedule, document, or other writing delivered
by or on behalf of any party pursuant hereto shall not be affected by any
investigation, verification, examination or knowledge acquired or capable of
being acquired by any other party hereto or by any person acting on behalf of
any such other party.

 

SECTION 8.2. Indemnification of the Purchaser. From and after the Closing, the
Seller and Sarlitt, jointly and severally agree to indemnify, defend and hold
harmless the Purchaser and the Parent and their respective directors, officers,
employees, owners, agents and affiliates and their successors and assigns or
heirs and personal representatives, as the case may be (each a “Purchaser
Indemnified Party”) from and against, and to promptly pay to or reimburse a
Purchaser Indemnified Party for, any and all losses, damages and expenses
(including, without limitation, reasonable attorneys' and other advisors' fees
and expenses), suits, actions, claims, deficiencies, liabilities or obligations
(collectively, the “Losses”) sustained by such Purchaser Indemnified Party
relating to, caused by or resulting from: (a) any misrepresentation, breach of
warranty, or failure to fulfill or satisfy any covenant or agreement made by the
Seller; (b) the operations and business of the Seller through the Closing Date,
to the extent such Losses do not constitute Assumed Liabilities; (c) any prepaid
expenses or accounts payable as set forth in Section 2.5 hereof; and (d) the
Excluded Liabilities.

 

SECTION 8.3. Indemnification of the Seller. From and after the Closing, the
Purchaser agrees to indemnify, defend and hold harmless the Seller and its
directors, officers, employees, owners, agents and affiliates and their
successors and assigns or heirs and personal representatives, as the case may be
(each, a “Seller Indemnified Party”) from and against, and to promptly pay to or
reimburse a Seller Indemnified Party for, any and all Losses sustained by such
Seller Indemnified Party relating to, caused by or resulting from: (a) any
misrepresentation, breach of warranty, or failure to fulfill or satisfy any
covenant or agreement made by the Purchaser contained herein or in any of the
Related Documents; (b) the operation of the Business solely by the Purchaser
after the Closing; and (c) the Assumed Liabilities.

 

SECTION 8.4. Indemnification Procedure for Third Party Claims Against
Indemnified Parties.

 

(a) Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 8.2, the Purchaser Indemnified Party will notify the Seller
in writing promptly after becoming aware of such matter. With respect to any
matter for which indemnification is claimed pursuant to Section 8.3, the Seller
Indemnified Party will notify the Purchaser in writing promptly after becoming
aware of such matter. A failure or delay to promptly notify an indemnifying
party of a claim will only relieve such indemnifying part of its obligations
pursuant to this Section 8 to the extent, if at all, that such party is
prejudiced by reason of such failure or delay.

 



17

 

 

(b) Defense of Claim. Promptly after receipt of any notice pursuant to Section
8.4, the indemnifying party shall defend, contest, settle, compromise or
otherwise protect the indemnified party against any such claim for Losses at its
own cost and expense. Each indemnified party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the indemnifying party will be entitled to
control the defense unless the indemnified party has relieved the indemnifying
party in writing from liability with respect to the particular matter. The
indemnified party shall reasonably cooperate with the indemnifying party’s
requests, and at the indemnifying party’s expenses (including, but not limited
to, indemnifying party’s paying or reimbursing the indemnified party’s
reasonable attorneys’ fees and investigation expenses), concerning the defense
of the claim for Losses. The indemnifying party shall include the indemnified
party in any settlement discussions.

 

(c) Failure to Defend. If the indemnifying party does not timely defend, contest
or otherwise protect against a claim for Losses after receipt of the required
notice, the indemnified party will have the right, but not the obligation, to
defend, contest or otherwise protect against same, make any compromise or
settlement therefore, and record the entire cost therefore from the indemnifying
party, including, without limitation, reasonable attorneys’ fees, disbursements
and all amounts paid as a result of such suit, action, investigation and Losses.

 

ARTICLE IX

GENERAL PROVISION

 

SECTION 9.1. Amendment and Modification; Waiver of Compliance. Neither the
Purchaser, on the one hand, nor the Seller and Sarlitt, on the other hand, will
be deemed as a consequence of any delay, failure, omission, forbearance or other
indulgence of such party: (i) to have waived, or to be estopped from exercising,
any of its rights or remedies under this Agreement; or (ii) to have modified or
amended any of the terms of this Agreement, unless such modification or
amendment is set forth in writing and signed by the party to be bound thereby.
No single or partial exercise by the Purchaser or the Seller of any right or
remedy will preclude any other right or remedy, and a waiver expressly made in
writing on one occasion will be effective only in that specific instance and
only for the precise purpose for which given, and will not be construed as a
consent to or a waiver of any right or remedy on any future occasion or a waiver
of any right or remedy against any other party.

 

SECTION 9.2. Validity. If any provision of this Agreement or the application of
any such provision to any party hereto or any circumstances relating hereto
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such party or circumstances, other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by Law.

 

SECTION 9.3. Parties in Interest. This Agreement shall not confer upon any other
person any rights or remedies of any nature whatsoever.

 



18

 

 

SECTION 9.4. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier to occur of delivery thereof
if by hand or upon receipt or on the second next business day after deposit if
sent by a recognized overnight delivery service or upon transmission if sent by
facsimile (in each case with receipt verified) as follows:

 

If to the Purchaser: With a copy to:

SpendSmart Networks, Inc.

805 Aerovista Place, Suite 205

San Luis Obispo, CA 93401

 

 

Seth I. Rubin, Esq.

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, NY 11556

 

If to the Seller or Bryan Sarlitt, to: With a copy to:

Bryan Sarlitt

3200 Rockview Pl.

San Luis Obispo, CA 93401

 

Linda Somers Smith, Esq.

Duggan Smith & Heath LLP

560 Higuera Street, Suite B

San Luis Obispo, CA 93401

 



provided that each of the parties hereto shall promptly notify the other parties
hereto of any change of address, which address shall become such party's address
for the purposes of this Section 9.4.

 

SECTION 9.5. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the choice of law principles thereof. In the event
of a dispute hereunder, there shall be exclusive jurisdiction in the Federal and
State courts with jurisdiction over San Luis Obispo County, California. The
party prevailing shall be entitled to recover its reasonable legal fees and
expenses from the party not prevailing.

 

SECTION 9.6. Entire Agreement. This Agreement, including the Disclosure
Schedule, and the Related Documents embody the entire agreement and
understanding of the parties hereto and supersede all prior agreements and
understandings between the parties hereto, whether written or oral, express or
implied, with respect to such subject matter herein and therein.

 

SECTION 9.7. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

 

(i) by mutual written consent of the Purchaser and the Seller;

 

(ii) by the Purchaser if any of the representations or warranties of the Seller
or Sarlitt contained herein are not in all material respects true, accurate and
complete, or if the Seller or Sarlitt breaches any covenant or agreement
contained herein in any material respect, and the same is not cured within 10
days after notice thereof;

 

(iii) by the Seller if any of the representations or warranties of the Purchaser
contained herein are not in all material respects true, accurate and complete or
if the Purchaser breaches any covenant or agreement contained herein in any
material respect; and the same is not cured within 10 days after notice thereof;
or

 

(iv) By Purchaser if (A) the Closing has not occurred by October 1, 2014 and (B)
such party has performed all of its obligations hereunder and has satisfied all
of the conditions to Closing to be satisfied for the other party to proceed.

 

Section 9.8. Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except: (a)
as set forth in this Article IX and Section 6.7 hereof; and (b) that nothing
herein shall relieve any party hereto from liability for any willful breach of
any provision hereof.

 



19

 

 

Section 9.9. Assignment. The Seller may not assign any of its rights under this
Agreement without the prior consent of the Purchaser. The Purchaser may assign
this Agreement without the prior consent of the Seller. Notwithstanding the
foregoing, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties.

 

Section 9.10. Enforceability. If any provision of this Agreement is found to be
unenforceable, the balance of this Agreement shall be deemed enforceable without
the provision in questions.

 

Section 9.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 9.12. Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including, without limitations, all
fees and expenses of agents, representatives, counsel, and accountants.

 

20

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.



 



  PURCHASER:         THE SPENDSMART PAYMENTS COMPANY, a California Corporation  
            By:   /s/ Bill Hernandez     Name:  Bill Hernandez    
Title:    President               PARENT:         SPENDSMART NETWORKS, INC., a
Delaware Corporation               By:   /s/ Alex Minicucci     Name:  Alex
Minicucci     Title:    Chief Executive Officer               SELLER:        
TECHXPRESS, INC., a California corporation               By:   /s/ Bryan A.
Sarlitt     Name:  Bryan A. Sarlitt     Title:    Chief Executive Officer      
        Bryan A. Sarlitt, Individually               By:   /s/ Bryan A. Sarlitt
    Name:  Bryan A. Sarlitt



 

21

